Case: 5:21-mj-01104-KBB Doc #: 4 Filed: 03/19/21 1 o0f1. PagelD #: 13

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

Shan Seid.

United States of America

ae
UNITED STATES DISTRICT COURT LED
for the MAR 19 2021

Northern District of Ohio CLERK. U.S. pI
STRIC
NORTHERN DISTRICT OF iD

Vv.

Case No. i 2[ = M)\- 0032S
Charging District’s Case No. \, A Wy \ \o}

See ee ee ee ee

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

 

] understand that I have heen grees in another district, the (name of other court) \J.§ , D3 ps fe Co
_ fe +h Disk. Clim djau So

I have been informed of the charges and of my rights to:

(1)
(2)
(3)
(4)

(5)
(6)

retain counsel or request the assignment of counsel if I am unable to retain counsel;

an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

a preliminary hearing to determine whether there is probable cause to believe that an offense has been
comunitted, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

a hearing on any motion by the government for detention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

aa@aa

an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my

© preliminary hearing and/or 0 detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

pending against me.

Date: Ihara ef (4, 20 2|

Ef sod by, bell Ke
. v De — Ka 7
fghature of defendant's aligrney

War stu Ke /

"Printed name of defendant's attor A

   
 

 

 
